—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Queens County (Thomas, J.), dated June 2, 1998, which, inter alia, denied the petition and granted the respondent’s cross application to confirm the arbitration award.
Ordered that the judgment is affirmed, with costs.
It is well settled that the decision of “[w]hether to grant or refuse an adjournment is generally within the discretion of the arbitrator, and it is only if that discretion is abused that misconduct results” (Harwyn Luggage v Henry Rosenfeld, Inc., 90 AD2d 747, 748, affd 58 NY2d 1063). Under the circumstances of this case, we conclude that the arbitrator’s denial of the petitioner’s request for a further adjournment did not constitute either an abuse of discretion or misconduct sufficient to warrant vacatur of the award (see, Matter of Banas [Leumi Sec. Corp.], 194 AD2d 390; Shearson Lehman Hutton v Meyer, 174 AD2d 496). The request for an additional adjournment was not supported by the requisite showing (see, Harwyn Luggage v Henry Rosenfeld, Inc., supra; Doris Trading Corp. v Melody Knitting Mills, 172 AD2d 399), nor does the record indicate that the denial of the request foreclosed the petitioner’s opportunity to present relevant evidence (see, Matter of Trivino v Allcity Ins. Co., 227 AD2d 638; cf., Olan v Allstate Ins. Co., 212 AD2d 362; Matter of Omega Contr. v Maropakis Contr., 160 AD2d 942).
The petitioner’s remaining contention is without merit. S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.